Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to application filed on 9/19/2018. 
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2018, 5/28/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muddu et al (US 2017/0063903 A1) in view of Brown et al (US 2021/0109718 A1).

Regarding claim 1, Muddu teaches a method for executing a model in an Internet-of-Things (IOT) operations environment, the method comprising: 
obtaining, by a processor, a machine learning model, the trained model generating classifications from features of an IOT operations environment, the IOT operations environment comprising one or more IOT devices on a network and the features comprising performance characteristics of one of subsystems or device components of the IOT devices (Muddu [0143] incoming data is processed using machine learning/data science techniques to extract knowledge from large volumes of data that are structured or unstructured. [0446] event data is analyzed, via various machine learning techniques to identify anomalies from expected or authorized network activity or behavior; anomalies can be classified into various types; [0135] components including IoT devices).
converting, by the processor, the model into a representation, the representation interpretable by a data plane engine (Muddu [0284] stores model states that represent machine learning models or versions of the machine learning models. A model state is a 
deploying, by the processor, the converted model to a data plane, the data plane comprising network communications in the IOT operations environment and including the data plane engine (Muddu [0141] deployed at any of various locations in a network environment; [0315]  the model training process thread marks the model state for deployment).
extracting, by the processor and the data plane engine, the features of the IOT operations environment from the network communications (Muddu [0271] the input data of the ML-based CEP engine includes event feature sets, where each event feature set corresponds to an observable event in the target computer network; [0143] extract knowledge from volume data); 
feeding, by the processor, the extracted features to the deployed model; and generating from the ingested features, by the processor and the deployed model, one of an event classification or device state classification for the one or more IOT devices of the IOT operations environment (Muddu [0273] ML engine utilizes distributed training and deliberation of one or more machine learning models. “Deliberation” involves processing data through a model state of the machine learning model or version of the machine learning model; deliberation can include scoring input data according to a model deliberation process logic as configured by the model state. The ML-based CEP engine processes event feature sets through the ML models to generate conclusions).

Brown teaches converting, by the processor, the model into a meta-language representation, the meta-language representation interpretable by a data plane engine (Brown [0025-0026] convert ML model into OOP language code format for IDE processing; [0027-0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muddu in view of Brown to converting, by the processor, the model into a meta-language representation, the meta-language representation interpretable by a data plane engine.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enable the system to perform data processing more efficiently (Brown [0025-0028]).

Regarding claim 2. Muddu-Brown teaches the method of claim 1, wherein the data plane engine comprises functional primitives (Brown [0027-0028] include APIs functions for processing).

Regarding 3, Muddu-Brown teaches the method of claim 1, further comprising: generating, by a processor, a graphical system description of an IOT operations environment (Muddu [0215] graph generator can identify a relationship between entities 

Regarding claim 4, Muddu-Brown teaches the method of claim 1, wherein the event classification comprises detection of an intrusion into the network (Muddu [0151] anomalies and threats detected by the real-time processing path may be employed to automatically trigger an action, such as stopping the intrusion).

Regarding claim 5, Muddu-Brown teaches the method of claim 1, further comprising: logging, by the processor, the ingested features and the one of the event classification or device state classification (Muddu [0171] the analysis result may also be provided to the database); and providing, by the processor and to a model trainer, the logged ingested features and the one of the event classification or device station classification (Muddu [0236] criteria for an event to be considered relevant for model training and/or updating purposes may include, for example, when a new event includes a particular machine identifier, a particular user identifier, and/or the recency of the new event; [0319] model execution engine can provide the feedback to a model training 

Regarding claim 6, Muddu-Brown teaches the method of claim 1, further comprising: updating, by the processor, the converted model using the ingested features and the one of the event classification or device state classification; and redeploying, by the processor, the updated converted model to the data plane, the redeployed model replacing the deployed model (Muddu [0235-0236] models can be trained and, in some implementations, continually updated after their activation, by relevant events when the events are received.[0275]).

Regarding claim 7, Muddu-Brown teaches the method of claim 1, further comprising: generating, by a second processor, a machine learning model by: feeding to a machine learning model, one or more features of one or more IOT devices; generating, by the second processor executing the machine learning model on the received one or more features, a classification; determining, by the second processor, an error value based on the classification and a predetermined true value; generating, by the second processor, a trained machine learning model by updating the machine learning model based on the determined error value; and providing, from the second processor, the trained machine learning model to be deployed in an IOT operations environment (Muddu [0143][0446][0235-0236] feeding, train and update model; [0298] deploy without shutdown the engine).



Regarding claims 14-20, they do not teach or further define over the limitations in claims 1-7 respectively. Therefore, claims 14-20 are rejected for the same reasons as set forth in claims 1-7.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al., US 20190236132 A1: GENERATING NATURAL LANGUAGE RECOMMENDATIONS BASED ON AN INDUSTRIAL LANGUAGE MODEL.
Du et al., US 20190132205 A1: IoT DEVICE GROUPING AND LABELING.
Chu et al., US 20180096261 A1: UNSUPERVISED MACHINE LEARNING ENSEMBLE FOR ANOMALY DETECTION.
Chu et al., US 20180060759 A1: AUTOMATED COMPUTER-BASED MODEL DEVELOPMENT, DEPLOYMENT, AND MANAGEMENT.
Bhadra et al., US 20170006141 A1: Cognitive Intelligence Platform For Distributed M2M/ IoT Systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is 571-272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



















/S. L./
Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446